Title: Enclosure III: Gouverneur Morris to George Washington, 24 December 1790
From: Morris, Gouverneur
To: Washington, George



Dear Sir
London 24 Decr. 1790

A Duplicate of your favor of the fourteenth of August was handed to me Yesterday. The Delay has probably arisen from the Circumstance of my Absence when Colo. Humphreys arrived in this City. I have already informed you of what passed in Relation to the Ballance due to you by Mr. Welch and also of the Mode proposed for Reimbursement of Monies applied according to your  Orders in this City, which I hope may have proved agreable to your Wishes. I hope also that the Articles sent may have arrived safely at their Destination, and answer the Ends for which they were intended. Any further Orders which you may incline to give, while I am on this Side of the Atlantic, I shall be happy to execute.
Mr. Jefferson having written to me on Subjects of a public Nature, I am hence led to presume that it is your wish my future Communications should go thro that Channel, and I shall of Course conform thereto.
Accept I pray you my best Wishes that you may for many Years enjoy all earthly Blessings, and dispense the inestimable Benefits of good Government to a grateful Country. With sincere and respectful Affection I am my dear Sir very truly yours,

Gouv. Morris

